Citation Nr: 0329673	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for atypical chest 
pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a goiter of the 
throat.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for dermatophytosis of 
the feet.

8.  Entitlement to service connection for chronic ear 
infections.  

9.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left ear, currently 
evaluated as zero percent disabling.

10.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right hip, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's various claims of service connection, and his 
claim pertaining to the rating of his left ear scar, are 
ready for appellate review.  However, the claim pertaining to 
the disability evaluation of the right hip will be remanded 
for further development.    


FINDINGS OF FACT

1.  The appellant is not shown by competent evidence to have 
a sinus disorder.

2.  The appellant's hypertension is not shown to have been 
incurred within one year of his active military service, or 
by competent medical evidence to have been otherwise incurred 
by such service.

3.  The appellant is not shown by competent evidence to have 
a cardiac disorder.

4.  The appellant's atypical chest pain has not been 
attributed to any physiological cause.

5.  The appellant is not shown by competent evidence to have 
a thyroid disorder, or any disability caused by a goiter of 
the throat.

6.  The appellant's back disorder is not shown to have been 
incurred by any incident of his active military service.

7.  The appellant is not shown by competent evidence to have 
a dermatological disorder.

8.  The appellant is not shown by competent evidence to have 
a disability characterized by chronic ear infections.  

9.  The residuals of a shell fragment wound to the left ear 
are characterized as involving a well-healed, non-apparent 
and non-disfiguring scar.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder 
are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.309 (2003).


3.  The criteria for service connection for a dermatological 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

4.  The criteria for service connection for a cardiac 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

5.  The criteria for service connection for atypical chest 
pain are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

6.  The criteria for service connection for a goiter or 
thyroid disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

7.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

8.  The criteria for service connection for a dermatological 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

9.  The criteria for service connection for chronic ear 
infections are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

10.  The schedular criteria for an increased (compensable) 
evaluation for the residuals of a shell fragment wound to the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 7800 (prior to and 
subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decisions setting forth the general requirements of the 
applicable law pertaining to the establishment of service 
connection.  The general advisements was reiterated in the 
Statement of the Case, as well as in Supplemental Statements 
of the Case.  

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in November 2001.  Prior to the enactment 
of the VCAA, the appellant had been nonetheless similarly 
advised of the need to submit substantiating medical evidence 
in support of his claims for service connection by letter 
dated in  September 1999.  

Because nearly two years has elapsed since the appellant was 
so advised, the Board is of the opinion that the record 
demonstrates full compliance with the provisions of the VCAA 
as to notice to the claimant of what evidence would 
substantiate the claims.  See 38 U.S.C.A § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The appellant's service connection claims are being denied 
because the appellant has not proffered competent evidence 
indicating that he has the disorders in question, or 
competent evidence that such disorders are linked to any 
aspect of his military service.  See 38 C.F.R. § 3.159(a) 
(2003) (By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Although VA afforded the appellant several relevant medical 
examinations towards substantiation of the claims, given that 
the appellant has not proffered competent medical evidence as 
requested, such assistance was not mandated by law.  Although 
the appellant claims that he has the several disorders in 
question and that they are linked to his military service, it 
is now well-established that the appellant, as a layperson, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disabilit[ies] or symptoms may be associated with 
the claimant's active military . . . service."  
38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 16 Vet. App. 
370 (2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Service Connection Claims 

The record reflects that the appellant's claims were received 
by application received in August 1992.  As to the claims of 
service connection, the appellant argues that the various 
disorders were incurred during or were caused by incidents of 
his military service from June 1966 to May 1968.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Having carefully considered the appellant's service 
connection claims in light of the record and the applicable 
law, the Board is of the opinion that the clear preponderance 
of the evidence is against the claims and the appeal will be 
denied.

Service Connection for Sinusitis:

The appellant's service medical records, including a May 1968 
separation physical examination, are negative for any 
complaint related to his sinuses.  Radiographic examination 
of the appellant's sinuses during a November 1992 VA medical 
examination revealed them to be normal.  The overall 
assessment of the November 1992 examination was that it was 
"essentially negative."       

As alluded to above, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

As noted, the appellant was advised of the requirement to 
produce competent evidence of a current sinus disability by 
letter dated in July 1997.  Because the appellant has not 
provided such evidence, there is no competent evidence 
substantiating the presence of a sinus disability and the 
appeal is denied.    


Service Connection for Chest Pain, Hypertension and a Heart 
Disorder:

As an initial matter, although the appellant's claims 
pertaining to hypertension, chest pain and a heart disorder 
have been separately adjudicated by the RO, the appellant's 
contentions and the relevant medical evidence are essentially 
the same for the claimed disorders.  The Board will therefore 
discuss these claims in a single section.  

The appellant's service medical records, including a May 1968 
separation physical examination, are negative for any 
complaint related to the cardiovascular system, including 
chest pain or hypertensive symptoms.  At the time of his 
separation, the appellant's blood pressure was noted to be 
120/88.  The record indicates that the  appellant was 
diagnosed to have essential, mild hypertension and infrequent 
atypical chest pain during the November 1992 VA medical 
examination.  

In an April 1993 emergency medical record, the appellant was 
noted to have acute chest pain (characterized as 
"tightness") with paresthesias of the left arm and hand and 
hypertension.  The report reflects no references to any 
incident of the appellant's military service, and instead 
notes that the appellant had ingested both coffee and 
chemical stimulants, prior to the emergency hospital 
admission.  A myocardial infarction was ruled out.  

During a July 1997 VA physical examination, it was noted that 
the appellant had not experienced a previous "heart 
attack," as he had reported earlier.  The appellant reported 
that he had not experienced recent chest pain.  A 
contemporaneous cardiac and chest radiographic study detected 
that the appellant's had a "slightly tortuous aorta," but 
was otherwise normal.  The appellant was noted to have 
essential hypertension which was well-controlled.  There was 
no reference in the report to any incident of the appellant's 
military service as a causative factor of his hypertension or 
chest pain.  The remainder of the examination was noted to 
result in otherwise normal findings.    

As noted, the appellant has been diagnosed has having 
hypertension.  Thus, the record suggests the potential 
applicability of the presumptive provisions of service 
connection.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000).  The law provides in relevant part that service 
connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  However, the record 
demonstrates that at the time he was discharged from active 
duty, the appellant's blood pressure was normal, and 
hypertension was diagnosed many years after his service 
separation.  The presumptive provisions do not therefore 
avail the appellant. 

As to whether there is any competent evidence to link the 
appellant's disorder to military service, the appellant was 
advised of the requirement to produce competent evidence of 
such linkage by letter dated in July 1997, but he has failed 
to do so.  Because the appellant has not provided such 
evidence, there is no competent evidence substantiating the 
linkage of his disorder to any incident of military service.        

Similarly, the appellant is not shown to have a cardiac 
disorder.  As is noted above, although the appellant reported 
that he had had a "heart attack" to a VA examiner in July 
1997, review of echocardiographic testing revealed no 
evidence of such an event.  Indeed, as the physician noted at 
that time, in April 1993, the appellant was found to not have 
had a myocardial infarction as he reported.

Finally, although the appellant claims that he has "chest 
pain" as a result of military service, no competent medical 
professional has opined that such symptoms are attributable 
to any physiological cause.  In this regard, the appellant's 
reported and unattributed symptom is not a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Because the clear preponderance of the evidence is against 
the claims of service connection for chest pain, hypertension 
and a heart disorder, the appeal as to the claimed 
disabilities is denied.  

Service Connection for a Goiter of the Throat:

The appellant's service medical records, including a May 1968 
separation physical examination, are negative for any 
complaint related to a disorder of the thyroid.  As noted, 
the overall assessment of the November 1992 examination was 
that it was "essentially negative." 

As noted, the appellant was advised of the requirement to 
produce competent evidence of the disabilities for which he 
sought service connection by letter dated in July 1997.  
Because the appellant has not provided such evidence, there 
is no competent evidence substantiating the presence of a 
disorder relating to a goiter of the throat, and the appeal 
is denied.    

Service Connection for a Low Back Disorder:

The appellant's service medical records, including a May 1968 
separation physical
examination, are negative for any complaint related to the 
lower back.  

During a November 1992 VA examination, the appellant 
demonstrated full range of motion of the lumbar spine.  It 
was noted that the appellant was able to touch his toes while 
standing and from a recumbent position without difficulty.  
Contemporaneous radiographic examination of the appellant's 
back resulted in 
findings that were consistent with his age.  

The appellant underwent a VA physical examination in July 
1997.  Clinical evaluation of his lumbar spine detected no 
lordosis or kyphosis.  In relevant part, he was diagnosed 
upon his complaint of low back pain as having lumbosacral 
strain.  In a contemporaneous radiographic study, the 
appellant was noted to have minimal L2 anterior spurring, but 
his spine was noted to be otherwise normal.  

As noted, the appellant was advised of the requirement to 
produce competent evidence suggestive of a linkage between 
any back pain and his military service by letter dated in 
July 1997.  Although the appellant is noted to have minimal 
L2 anterior spurring, because the appellant has not provided 
competent evidence of a linkage between this spurring and his 
military service, the appeal is denied.    

Service Connection for Dermatophytosis of the Feet:

The appellant's service medical records reflect that he was 
treated in December 1966 for a rash of the chest and back of 
one month's duration.  The balance of his service medical 
records, including a May 1968 separation physical 
examination, are negative for any complaint related to a 
dermatological disorder.

During the November 1992 VA medical examination, the 
appellant was noted to have epidermal phytosis which had 
required prior treatment.  However, there were noted no acute 
skin lesions at the time of the examinations.  

As noted, the appellant was advised of the requirement to 
produce competent evidence of the disabilities for which he 
sought service connection by letter dated in July 1997.  
Because the appellant has not provided such evidence, there 
is no competent evidence substantiating the presence of a 
dermatological disorder, and   the appeal is denied.    

Service Connection for Chronic Ear Infections:

The appellant's service medical records indicate that he was 
treated in September 1967 for an episode of otitis externa.  
The balance of his service medical records,  including a May 
1968 separation physical examination, are negative for any 
complaint related to a continuing ear infection.  Audiology 
examination in 1993 revealed no relevant findings.  

As noted, the appellant was advised of the requirement to 
produce competent evidence of the disabilities for which he 
sought service connection by letter dated in July 1997.  
Because the appellant has not provided such evidence, there 
is no competent evidence substantiating the presence of 
chronic ear infections, and the appeal is denied.    

Increased disability rating for the residuals of a shell 
fragment wound to the left ear:

The record reflects that in January 1968, the appellant 
sustained a skin injury to his left ear when he was struck by 
shell fragments of an exploding "booby trap."   

During the November 1992 VA general medical examination, the 
scar resulting from the shell fragment wound to the left ear 
was noted to be "very small," not disfiguring, and 
asymptomatic.  During a contemporaneous orthopedic 
examination, the examining physician noted that he, and the 
appellant, could not locate the scar.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's left ear shell fragment wound scar is 
assigned a zero percent disability rating under 38 C.F.R. § 
4.118, Diagnostic Code 7800.  When the appellant submitted 
his claim, this provision mandated that a disfiguring scar of 
the head, face, or neck warranted a noncompensable evaluation 
if the disfigurement is slight and a 10 percent evaluation if 
the disfigurement is moderate. A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1992).  

The rating criteria for the skin was revised and published on 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002)(codified as amended at 38 C.F.R. 
§ 4.118 Schedule of ratings-skin).   Under these criteria, an 
80 percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement warrants a 10 
percent evaluation.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Under Diagnostic Code 7803 for scars, superficial, and 
unstable a 10 percent evaluation is warranted.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  The definition of a 
superficial scar is one not associated with underlying soft 
tissue damage.

In this matter, the appellant's left ear scar does not 
warrant an increased disability evaluation under either the 
pre- or post-July 2002 revision as to the assigned diagnostic 
code, or any other diagnostic code pertaining to scarring.  
The scar is not shown to be disfiguring in any sense, and it 
has not been described as disabling in any manner.  The 
appeal will accordingly be denied.  


ORDER

Service connection for sinusitis is denied.

Service connection for atypical chest pain is denied.

Service connection for hypertension is denied.

Service connection for a heart condition is denied.

Service connection for a goiter of the throat is denied.

Service connection for a low back disorder is denied.

Service connection for dermatophytosis of the feet is denied.

Service connection for chronic ear infections is denied.  

An increased evaluation for the residuals of a shell fragment 
wound to the left ear is denied.  

REMAND

The appellant seeks an increased disability rating for the 
residuals of a shell fragment wound to the right hip, which 
is currently assigned a 10 percent rating under 38 C.F.R. § 
4.73, Diagnostic Code 5313.  

The appellant was last afforded a VA orthopedic examination 
in July 1997.  At that time, he reported that he was in 
possession of radiographic studies that indicated he had 
developed "arthritis," presumably of the hips.  The 
appellant has also maintained that the hip wound causes pain 
and dysfunction.  

In these circumstances, the Board is of the opinion that an 
updated VA orthopedic examination should be conducted.  

Accordingly, the appellant's increased rating claim 
pertaining to his right hip is REMANDED for the following:

1.  The veteran should be requested to 
authorize the release of any radiographic 
studies detecting the presence of right 
hip arthritis, or himself obtain and 
provide such studies.  Likewise, he 
should be asked to identify any other 
records not already in the claims file 
that he desires VA to consider regarding 
the evaluation of his hip disability.  An 
attempt to obtain these records should 
then be made.  

2.  The veteran should be afforded a 
medical examination to ascertain the 
residuals of the service-connected right 
hip disorder.  The appellant's claims 
folder, and a copy of this remand, should 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examination 
should include any diagnostic tests or 
studies, including radiological studies, 
that are deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the right hip and 
provide a diagnosis for any 
pathology found.  The examiner 
should also provide the range of 
motion for the joint, and document 
all functional limitations due to 
pain, weakness, abnormal movement 
and incoordination, excess 
fatigability, etc. 

3.  Any additional development deemed 
proper should be conducted, after which 
the claim should be re-adjudicated.  If 
any such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.
 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



